DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 04/11/2019.
	Claims 1-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-14 directed to a process. Claims 15-17 directed to a machine. Claims 18-19 directed to a machine.
Step 2A, Prong1:
	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of providing alerts prior to potential missed clockings without significantly more. The claim(s) recite(s) the abstract idea with concepts relating to enumerated grouping of:
Certain methods of organizing human activity as the claims recites concepts of Managing Personal Behavior or Relationships or Interactions Between People, include social activities, teaching, and following rules or instructions See MPEP 2106.04 (a)(2) (II)(C).
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   For example, the additional limitations are claim 15; “at least one processor”, “at least one memory”, “computer program code”, and claim 18; “A computer readable medium tangibly encoded with a computer program for providing alerts prior to potential missed clockings, the computer program executable by a processor to perform actions”. See MPEP 2016.05 (h).
Step 2B:
	Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning.  See MPEP 2106.05(d).  

Dependent claims 2-14 are adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Dependent claims 16-17 are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Dependent claim 19 is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
	Further, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning.  See MPEP 2106.05(d).  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

		Claims 1-10 and 12-19 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Pat. 9,070,162 to Cherry et al. (“Cherry”) in view of U.S. Pat. Pub. 2014/0096249 to Dupont et al. (“Dupont”). 

		Regarding claims 1, 15 and 18. Cherry teaches a method for providing alerts prior to potential missed clockings, the method comprising:
		5retrieving historical employee clockings (Cherry, Fig. 8, “At step 802, the time manager server sends valid employee numbers, job number, job phases, cost codes and authentication parameters to a set of employee devices from the database. The data sent ; 
		identifying missed clockings (Cherry, Fig. 8, “At step 808, time punch data is validated. For example, at step 808, each employee's time punch record for each work shift in the set of work shifts is checked for a missing check-in or a missing check-out time if at least one of the check-in and check-out times is included in the employee's time punch record”)
		presenting an alert (Cherry, Fig.8, “If, at step 808, any data is missing in the employee's time punch record, then at step 810, a supervisor is prompted through a supervisor's device to add the missing time punch data”)

	Cherry substantially discloses the claimed invention of synchronize a set of time punch data with database as shown above; however, Cherry lacks the following teaching of data alignment, extracting features, generating a predictive model, scoring method. However, Dupont teaches the identified missed information to be based on an alignment of the historical employee  (Dupont,  [0208-0213]; “behavioral modeling component [445] require historical data to have been processed and analyzed in order to establish a behavioral baseline [260]”) clockings (Dupont, [0164]; “detect anomalies [270], the system establishes baseline behaviors [260] which are a synthetic representation of communication habits and normal interactions, then assesses deviations [265] by comparing assessed behaviors [205] to such a ;
		extracting features  (Dupont, [0175]; “behavioral traits [295] … a set of behavioral metrics [290]”) representative of the missed clockings (Dupont, [0175]; “the processing of events [100] by downstream components. The data collection component [400] collects data continuously or in batch mode from a variety of heterogeneous data sources [401], extracts their content and their metadata and stores the extraction results for access by downstream components of the system”); 
		generating a predictive model  (Dupont,[0164]; “predict behavior [262] … behavioral model [200]”)  based on statistical correlations (Dupont,[0164]; “behavioral model [200]”) of the extracted features (Dupont, [0164]; “the system also attempts to predict behavior [262] in the near future based on the behavioral model [200] … To compute that behavioral model [200], the disclosure relies on a number of behavioral traits [295] which are dimensions according to which an actor's [220] personality and behavior can be reliably measured, and are computed based on a set of behavioral metrics [290]”);
		for each upcoming scheduled clocking in a prediction window (Dupont, [0165]; “The behavioral model [200] computed by the system, as well as the anomalies [270] produced, are presented by the system using supporting evidence [202] and visualizations [204]”, determining a risk factor “scores [285] + relative scale using of 10the upcoming scheduled clocking being missed based on the predictive model (Dupont, [0164]; “Actors [220] and their assessed behaviors [205] can then be evaluated on an absolute scale using scores [285], and on a relative scale using ranking [275] mechanisms, in order to assess the relevance [280] of any detected anomaly [270]”); and 
		based at least in part on the risk factor, alert prior to the upcoming scheduled clocking (Dupont, [0167]; “The system continuously raises alerts [305] about behavior flagged as anomalous, for which notifications can be automatically sent to the user. An alert [305] can be … a predicted alert [307] based on the likelihood of some events [100] occurring in a near future and associated to anomalous behavior or patterns”).
	Cherry substantially discloses synchronize a set of time punch data with database to identify a missing punches in a time record to alert a supervisor in order to correct the record. 
	Dupont teaches a continues anomaly detection based on multi-dimensional behavior modeling and historic information analysis in order to predict user behavior according to score factors then sending an alert about a predicted anomalous prior to the event.
	Thus, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include the continues anomaly detection system and method, as taught by Dupont, where this would be performed in order to establishes a multi-dimensional behavioral model that is based 

		Regarding claim 2. The combination of Cherry in view of Dupont disclose the method of claim 1, wherein identifying missed clockings further comprises 15 
	Cherry substantially discloses the claimed invention; however, Cherry lacks “comparing scheduled clockings from a historical employee schedule against actual clockings from the historical employee clockings in order to identify missed clockings” However, Dupont teaches comparing scheduled clockings from a historical employee schedule against actual clockings (Dupont,  [0190-0198]; “Those data sources can be of virtually any type: … Electronic document sources … Physical data sources: physical access logs (keycards, biometrics, etc.), sensors and sensor networks (including RFID readers), geo-location information collected from portable devices, etc.”) from the historical employee clockings in order to identify missed clockings (Dupont, [0190]; “The system … processes and analyzes electronic data continuously collected from any number of data sources [401]”. [0208]-[0213]; “data collection is performed by the data collection component [400] … from data sources [401] hosting historical data …behavioral modeling component [445] require historical data to have been processed and analyzed in order to establish a behavioral baseline [260]”).  
	Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include comparing scheduled clockings from a historical employee schedule against actual clockings from the historical employee clockings in order to identify missed clockings, as taught by Dupont, where this would be performed in order to provide a rich, high dimensional model of behavior which allows for even relatively small, subtle changes in behavior to be trapped.  See Dupont [0597].    

		Regarding claim 3. The combination disclose the method of claim 2, wherein a scheduled clocking with no associated actual clocking within an allowable buffer for matching is identified as a missed clocking (Cherry, Fig. 5; “assign a start and stop time to each say/shift in awork week schedule and send to devoce 412” [Wingdings font/0xE0] “Assign a set of rounding parameters 414”. “At step 412 a set of work shift schedules is added to the employee information in the database and stored on the employee device … a set of rounding parameters are added … an early actual check-in time (e.g. 6:50 am) is rounded to the work shift start time (7:00 am) if the actual check-in is within the clock-in early parameter (e.g. 20 min) …  Penalties can be established”).

	Regarding claim 4. The combination disclose the method of claim 1, wherein 
	Cherry substantially discloses the claimed invention; however, Cherry lacks “determining a risk factor of the upcoming scheduled clocking comprises identifying each upcoming and scoring scheduled clocking in a given timeframe”. However, Dupont teaches: determining a risk factor of the upcoming scheduled clocking comprises identifying each upcoming and scoring scheduled clocking in a given timeframe (Dupont, [0167]; “The system continuously raises alerts [305] about behavior flagged as anomalous, for which notifications can be automatically sent to the user. An alert [305] can be … a predicted alert [307] based on the likelihood of some events [100] occurring in a near future”. [0796]; “the create-score of the sender of a re-use event is updated … a ranking of actors [220] on the corresponding time period”).
	Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include determining a risk factor of the upcoming scheduled clocking comprises identifying each upcoming and scoring scheduled clocking in a given timeframe, as taught by Dupont, where this would be performed in order to provide cover the infinite spectrum of potentially damaging behaviors and actions that can take place in a large organization, see Dupont [0007] and [0015].

	Regarding claim 5. Claim 5 have been analyzed and is rejected for the same rationale used to reject claim 4. Claim 5 limitations do not teach or define any new limitations beyond claim 4; therefore, claim 5 is rejected under the same rationale.

 The combination disclose the method of claim 1, wherein 
	Cherry substantially discloses the claimed invention; however, Cherry lacks “determining a risk factor of the upcoming scheduled clocking is performed in response to an even”. However, Dupont teaches: determining a risk factor of the upcoming scheduled clocking is performed in response to an event (Dupont, [0170]; “A central event passing infrastructure [460] is used by all components in the system to exchange data. That infrastructure can be distributed and ideally tries to keep data in flight as much as possible to maximize the system's throughput”).  
Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include determining a risk factor of the upcoming scheduled clocking is performed in response to an event, as taught by Dupont, where this would be performed in order to provide cover the infinite spectrum of potentially damaging behaviors and actions that can take place in a large organization, see Dupont [0007] and [0015].

	Regarding claim  307. The combination disclose the method of claim 6, wherein 
	Cherry substantially discloses the claimed invention; however, Cherry lacks “the event is one of a schedule being posted, a schedule being updated, a missed clocking, and a request by a user”. However, Dupont teaches:
	the event is one of a schedule being posted, a schedule being updated, a missed clocking, and a request by a user (Dupont, [0170-0173]; “A central event 
	Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include one of a schedule being posted, a schedule being updated, a missed clocking, and a request by a user, as taught by Dupont, where this would be performed in order to provide cover the infinite spectrum of potentially damaging behaviors and actions that can take place in a large organization, see Dupont [0007] and [0015].

	Regarding claims 8, 16 and 19. The combination disclose the method of claim 1, wherein 
	Cherry substantially discloses the claimed invention; however, Cherry lacks “presenting an alert further comprises: determining whether the risk factor meets a given threshold for an associated user”. However, Dupont teaches:
presenting an alert further comprises: determining whether the risk factor meets a given threshold for an associated user (Dupont, [1031-1032]; “In order to detect anomalies by deviation [805] on a given feature [2900], a few parameters are needed to configure the model for each actor [220] … These parameters include: … a ;  5in response to the risk factor meeting the given threshold, alerting the associated user prior to the upcoming scheduled clocking (Dupont, “Alert Generation … [1068] The system generates alerts [305] for detected anomalies [270] that meet specific criteria of importance … a threshold for alert generation”).  
	Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include presenting an alert further comprises: determining whether the risk factor meets a given threshold for an associated user, as taught by Dupont, where this would be performed in order to provide cover the infinite spectrum of potentially damaging behaviors and actions that can take place in a large organization, see Dupont [0007] and [0015].

	Regarding claim 9. The combination disclose the method of claim 8, wherein the upcoming scheduled clocking is associated with an associated employee; and the associated user is a manager overseeing the employee  (Cherry, Fig.8, “If, at step 808, any data is missing in the employee's time punch record, then at step 810, a supervisor is prompted through a supervisor's device to add the missing time punch data”).  

	Regarding claim 10. The combination disclose the method of claim 8, wherein 
upcoming scheduled clocking is associated with an associated employee; and the associated user is the employee”. However, Dupont teaches:
upcoming scheduled clocking is associated with an associated employee; and the associated user is the employee (Dupont, [1081]; “alert [305] generation … notifies the actor [220]”. [0158] Actor [220]: A human … associated with one or more distinct electronic identities [235] such as email accounts, IM handles, system logins, etc. … an individual”).  
	Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include upcoming scheduled clocking is associated with an associated employee; and the associated user is the employee, as taught by Dupont, where this would be performed in order to provide cover the infinite spectrum of potentially damaging behaviors and actions that can take place in a large organization, see Dupont [0007] and [0015].

	Regarding claim 12. Claim 12 have been analyzed and is rejected for the same rationale used to reject claim 1. Claim 12 limitations do not teach or define any new limitations beyond claim 1; therefore, claim 12 is rejected under the same rationale.

	Regarding claim  2013. The combination disclose the method of claim 1, wherein 
extracting features representative of the missed clockings comprises identifying an employee's miss rate for at least one of clockings within a recent time period, all historical clockings, clockings at a given time of day, 25clockings on a given day of the week, and clockings based on location”. However, Dupont teaches:
extracting features representative of the missed clockings comprises identifying an employee's miss rate for at least one of clockings within a recent time period, all historical clockings, clockings at a given time of day, 25clockings on a given day of the week, and clockings based on location (Dupont, [1031-1032]; “In order to detect anomalies by deviation [805] on a given feature [2900], a few parameters are needed to configure the model for each actor [220] …  These parameters include … v: length of the sliding time window [380] for baseline pattern computation … w: length of the sliding time window [380] for computation of the current trend (w is typically an order of magnitude smaller than v”. [1379]; “Each alert [305] is laid out horizontally according to its first detection date and vertically according to its relevance [4410]”).
	Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include extracting features representative of the missed clockings comprises identifying an employee's miss rate for at least one of clockings within a recent time period, all historical clockings, clockings at a given time of day, 25clockings on a given day of the week, and clockings based on location, as taught by Dupont, where this would be performed in 

	Regarding claims 14 and 17. The combination disclose the method of claim 1, wherein extracting features representative of the missed clockings is performed in parallel on multiple servers (Cherry, “Computers, servers, laptops and mobile communication devices consist of processors operating stored program operating environments, user input and display interfaces and network connections. A set of stored programs, when executed by the processors, provide users with network functionality, for instance, to access another device and to establish remote sessions on another device through the Internet and to send and receive time punch information, employee data, job site data, etc.”).


		Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over Cherry in view of Dupont further in view of U.S. Pat. Pub. 20160192325 to BORRAS et al (“BORRAS”)

	Regarding claim 11. The combination disclose the method of claim 1, wherein presenting the alert comprises 
	The combination substantially discloses the claimed invention; however, the combination lacks “repeating the alert unless 15a user acknowledgement is received”. repeating the alert unless 15a user acknowledgement is received (BORRAS, Fig; “alert message is transmitted to user(s) 1208” [Wingdings font/0xE0] “alert database updated: alert sent 1210” [Wingdings font/0xE0] Acknowledgment received within first allowed time? 1212” [Wingdings font/0xE0] “resend alert 1214”  [Wingdings font/0xE0] “acknowledgment received within second allowed timer 1206 [Wingdings font/0xE0] “YES”. [0051]; “then in step 1224 the system determines whether there is another person who can be alerted, and if so then the process is repeated with the next secondary person in step 1228. If the list of secondary persons associated with the intended alerting target person have been exhausted, then the system logs a failure in the alerting database in step 1226. Once either a success or failure is logged in steps 1218 or 1226, the method ends 1230 for the particular iteration of the method 1200”).  

	Therefore, it would have been obvious to one of ordinary skill in the time and behavior tracking art at the time of filing to modify Cherry to include repeating the alert unless 15a user acknowledgement is received, as taught by BORRAS, where this would be performed in order to ensure that personnel can take appropriate action in response to the occurrence of a given event or situation, see BORRAS [0005].

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687